Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed 5/3/21 is acknowledged. Claims 1-19 are now pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
The corrected drawings are mistaken in every respect cited in the objection to the drawings (2/2/21). The mistaken identification of “L,” “l,” and spaces “30,” “60,” and “80” in amended Figures 3-6 is immediately evident in view of Applicant’s own current “Amendments of the Specification,” and, moreover, no less evident in view of the original paragraphs which these replace.
Therefore, the “length L” and “length l”, and the “space between adjacent printed resistive material areas,” as recited in claim 1;  the “space between adjacent printed resistive material serpentines on a path,” as recited in claim 7; the “space between adjacent printed resistive material serpentines on a path,” as recited in claim 12; and the “space between adjacent printed resistive material rectangles at each intersection,” as recited in claim 17, must all be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1 and 12 each recite an array of individual paths (or tracks) of “resistive material” generated by “glide reflection.” In 2-dimensional geometry, a glide reflection is a symmetry operation that consists of a reflection over a line and then translation along that line, combined into a single operation. Hence the line about which “reflection” and along which the “glide” (or translation) occur, must be specified. Neither of claims 1 and 12 recites this line. 
Moreover, claims 11 and 16 are indefinite because the structure of these “bus bars” 43, 44 (Fig. 4) & 63, 64 (Fig. 5), which are not depicted as “bars,” but as wires, is the purpose of such “bus bars.” How do these embodiments function?  
Allowable Subject Matter
Claims 1-20 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but, to the extent that the previous rejections and objections have been maintained, they are not persuasive.
Regarding the lack of clarity in the “glide reflection,” cited in the previous Office action, Applicant states that “[t]he line about which reflection and along [which] the glide occur is the segment of length L” (claim 1). If this were true, “a glide reflection of a line segment of length L,” cannot also be the case. That is, the same line cannot be both the line along which and about which the glide reflection occur, and the line which is reflected and translated. Note that the amended drawings are incompatible with either cases. 
Hence the line about which “reflection” and along which the “glide” (or translation) occur, must be specified. It cannot be “L,” which is the line segment translated and reflected to generate the “glide reflection of a serpentine.” 
Applicant responded to the Examiner’s query of the nature and function of the claimed “wavelike” busbars 43, 44 and 63, 64, with the apparent assertion that the “busbars” 43, 44, 63, 64 are “circuits,” and that “the bus bar would... be connected to other conventional heater components.” Hence Applicant appears to identify elements and as “circuits” or “other... components” connected to bus bars. The Examiner politely notes that they cannot be both. Are they busbars or other electrical components connected to the busbars? If busbars, as stated in the specification, they are not by any means conventional busbars, raising a question as to whether or not their written description is adequate.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/24/21